Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp.14-16, filed November 8, 2021, with respect to independent claims 1, 17, 29, and 30 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1, 17, 29, and 30 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show: determining whether to inherit the value of the illumination compensation flag for the at least one motion vector candidate based on whether the at least one motion vector candidate is obtained by modifying the one or more motion vectors.
Although the closest prior art discloses obtaining an encoded video bitstream including video data; obtaining, from the encoded video bitstream, a current block of a picture of the video data; and determining that a value of an illumination compensation flag associated with an additional block of the video data is to be inherited for at least one motion vector candidate of the current block, the value of the illumination compensation flag associated with the additional block indicating that illumination compensation is to be performed for the current block; and determining whether the at least one motion vector candidate of the current block is obtained by modifying one or more motion vectors of one or more other blocks of the video data, there is no teaching on the prior .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Pub. No. 2021/0235110, US Pub. No. 2021/0235092, US Pub. No. 2021/0235074, and Bross et al., "High Efficiency Video Coding (HEVC), text specification, Draft 10 (for FDIS & Last Call), Document: JCTVC-L1003_v34. Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11-12th Meeting: Geneva, CH, 14-13 Jan. 2013. Entire Document.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482